          Case 1:18-cv-09352-SN Document 100-22 Filed 10/26/20 Page 1 of 2




NY DOCS:fi 15453.1 [99998.42025 ~
               Case 1:18-cv-09352-SN Document 100-22 Filed 10/26/20 Page 2 of 2
        Metropolitan
    Commercial Bank.                                              Statement Ending 01/37/2019
       TI7e Entrepreneurial Bank                                 BLOCKCHAIN TECHNOLOGIES               Page 3 of8
                                                                 Statement Number: XXXXXXXX8094


Digital Business Ckg-XXXXXXXX8094 (continued)
Account Activity (continued)
Post Date    Description                                                 Debits              Credits      Balance
01/07/2019  CHECK NU MBER 584 REF #991008483                            $381.00                          $4,Q02.11
01/07/2019  CHECK NUMBER 585 REF #991008482                             $550.Q0                          $3,452.11
01/08/2019  ACCOUNT ANALYSIS SERVICE CHARGE                           $1,004.80                          $2,447.31
01/09/2019  CHECK NUMBER 575 REF #991013338                             $750.00                          $1,697.31
01/09/2019  CHECK NUMBER 587 REF #991014709                           $1,055.00                            $642.31
01/14!2019  CHECK NUMBER 583 REF #700007599                             $250.00                            $392.31
01/16/2019  CHECK NUMBER 588 REF #991011358                             $250.00                            $142.31
01/22/2019   WIRE FROM DIGITAL CURRENCY ACTION                                          $30,000.00      $30,142.31
01/22/2019   WIRE TRANSFER FEE                                           $50.00                         $30,092.31
01/23/2019   WIRE TO NIKOLAOS SPANOS                                 $15,000.00                         $15,092.31
01/23/2019   WIRE TRANSFER FEE                                           $50.00                         $15,042.31
01/23/2019   CHECK NUMBER 589 REF #991007436                            $550.00                         $14,492.31
01/23/2019   CHECK NUMBER 592 REF #991007439                            $381.00                         $14,111.31
01/23/2019   CHECK NUMBER 597 REF #991007437                            $550.00                         $13,561.31
01/23/2019   CHECK NUMBER 599 REF #991007438                            $381.00                         $13,180.31
01/25/2019   WIRE TO NIKOLAOS SPANOS                                  $6,900.00                          $6,280.31
01/25/2019   WIRE TRANSFER FEE                                           $50.00                          $6,230.31
01/25/2019   CHECK   NUMBER 591 REF #991001155                        $3,000.00                          $3,230.3'1
01/28/2019   CHECK NUMBER 603 REF #991003342                          $1,800.00                          $1,430.31
01/29/2019   CHECK NUMBER 596 REF #991005637                            $250.00                          $1,180.31
01/29/2019   CHECK NUMBER 600 REF #991007912                            $381.00                            $799.31
01/29/2019   CHECK NUMBER 601 REF #991005638                            $250.00                            $549.31
01J29/2Q19   CHECK NUMBER 602 REF tt9y100791'I                          $550.00                              - 0.69
01/30/2019   WIRE FROM DIGITAL CURRENCY ACTION                                          $10,000.00       $9,999.31
01/30/2019   WIRE TRANSFER FEE                                           $50.00                          $9,949.31
01/31/2019   WIRE TO MANNBENHAM FIDUCIA                               $1,000.00                          $8,949.31
01/31!2019   WIRE TRANSFER FEE                                           $50.00                          $8,899.31
01/31/2019   WIRE TO NIKOLAOS SPANOS                                  $3,300.00                          $5,599.31
01/31/2019   WIRE TRANSFER FEE                                           $50.00                          $5,549.31
01/31/2019   WIRE TO BLOCKCHAIN TECHNOL                               $2,500.00                          $3,049.31
01/31/2019   WIRE TRANSFER FEE                                           $50.00                          $2,999.31
01/31/2019   Ending Balance                                                                              $2,999.31

Checks Cleared
       Check Nbr                Date                  Amount       Check Nbr                Date          Amount
               575        01/09/2019                   $750.00           591"         01/25/2019         $3,000.00
               577"       01/04/2019                   $250.00           592          01/23/2019           $381.00
               578        01/02/2019                 $2,500.00           596`         01/29/2019           $250.00
               583`       01/14/2019                   $250.00           597          01/23/2019           $550.00
               584        01/07/2019                   $381.00           599"         01/23/2019           $381.00
               585        01/07/2019                   $550.00           600          01/29/2019           $381.00
               587"       01/09/2019                 $1,055.00           601          01/29/2019           $250.00
               588        01/16/2019                   $250.00           602          01/29/2019           $550.00
               589        01/23/2019                   $550.00           603          01/28/2019         $1,800.00
* Indicates skipped check number

Daily Balances
Date                                Amount     Date                  Amount     Date                       Amount
01/02/2019                         $4,633.11   01/04/2019           $4,383.11   01/07/2019                $3,452.11
